Exhibit 99 TI reports financial results for 1Q10 Conference call on TI website at 4:30 p.m. Central time today www.ti.com/ir DALLAS (April 26, 2010) – Texas Instruments Incorporated (TI) (NYSE:TXN) today announced first-quarter revenue of $3.21 billion, net income of $658 million and earnings per share of 52 cents. “TI invested in new manufacturing capacity for both wafer fabs and assembly/test facilities during the downturn in 2009. The strategic investments we’ve made over the years are delivering strong growth and market share gains.This was the fourth quarter of excellent sequentialincreases, with the combined revenue of ourAnalog and Embedded Processingbusinesses setting a new record level,” said Rich Templeton, TI chairman, president and chief executive officer. “Momentum continues into the second quarter as demand for our products remains strong, and we add more manufacturing capacity to support our customers. Production output is at an all-time high, and capacity is increasing each quarter in 2010 as we add 200-millimeter equipment purchased last year and as we ramp the industry’s first 300-millimeter Analog facility, from which we will start shipments in the fourth quarter.” 1Q10 financial summary Amounts are in millions of dollars, except per-share amounts. 1Q10 1Q09 vs. 1Q09 4Q09 vs. 4Q09 Revenue $ $ 54
